Case 3:20-cv-02190-DMS-DEB Document 13-23 Filed 02/15/21 PageID.553 Page 1 of 3




  1   Raymond M. DiGuiseppe
      The DiGuiseppe Law Firm, P.C.
  2
      4320 Southport-Supply Road, Suite 300
  3   Southport, NC 28461
  4   Tel.: 910-713-8804
      Email: law.rmd@gmail.com
  5
  6   Michael P. Sousa
      Law Offices of Michael P. Sousa, APC
  7   3232 Governor Dr., Suite A
  8   San Diego, CA 92122
      Tel.: 858-453-6122
  9
      Email: msousa@msousalaw.com
 10
 11   Attorneys for Plaintiffs

 12
                              UNITED STATES DISTRICT COURT
 13
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
      LANA RAE RENNA, an individual;                         Case No. 3:20-cv-02190-DMS-DEB
 15   DANIELLE JAYMES, an individual;
 16   HANNAH SPOUSTA, an individual;                         DECLARATION OF PLAINTIFF
      LAURA SCHWARTZ, an individual;                         RICHARD BAILEY IN SUPPORT
 17
      MICHAEL SCHWARTZ, an individual;                       OF PLAINTIFFS’ OPPOSITION
 18   ROBERT MACOMBER, an individual;                        TO DEFENDANTS’ MOTION TO
 19   CLINT FREEMAN, an individual;                          DISMISS
      RICHARD BAILEY, an individual;
 20   JOHN KLIER, an individual; JUSTIN
 21   SMITH, an individual; JOHN                             Date/Time: To Be Set By Court
      PHILLIPS, an individual; PWGG, L.P., a                 Time:        13A
 22   California Limited Partnership;                        Judge:       Hon. Dana M. Sabraw
 23   CHERYL PRINCE, an individual;                          Trial Date: None set
      DARIN PRINCE, an individual; NORTH                     Action Filed: 11/10/2020
 24   COUNTY SHOOTING CENTER, INC.,
 25   a California Corporation; RYAN
      PETERSON, an individual;
 26
      GUNFIGHTER TACTICAL, LLC, a
 27   California Limited Liability Company,
 28   FIREARMS POLICY COALITION,
                                            1
         DECLARATION OF PLAINTIFF RICHARD BAILEY IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-23 Filed 02/15/21 PageID.554 Page 2 of 3




  1   INC.; SAN DIEGO COUNTY GUN
      OWNERS PAC; CITIZENS
  2
      COMMITTEE FOR THE RIGHT TO
  3   KEEP AND BEAR ARMS; and
  4   SECOND AMENDMENT
      FOUNDATION,
  5
  6                         Plaintiffs,
            vs.
  7
  8   XAVIER BECERRA, in his official
      capacity as Attorney General of
  9   California; and LUIS LOPEZ, in his
 10   official capacity as Director of the
      Department of Justice Bureau of
 11   Firearms,
 12                          Defendants.
 13
 14
 15   I, RICHARD BAILEY, declare as follows:
 16         1.      I am an adult resident of Coronado, California, and am a named
 17
      Plaintiff in the above matter. I have personal knowledge of the facts stated herein,
 18
 19   and if called as a witness, I could competently testify to these facts.
 20
            2.      This declaration is executed in support of Plaintiffs’ Opposition to
 21
 22   Defendants’ Motion to Dismiss.
 23         3.     I am not prohibited under state or federal law from possessing,
 24
      receiving, owning, or purchasing a firearm.
 25
 26         4.     I am the elected Mayor of Coronado, California.
 27
 28                                                     2
         DECLARATION OF PLAINTIFF RICHARD BAILEY IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-23 Filed 02/15/21 PageID.555 Page 3 of 3




  1         5.      I am a member and supporter of Plaintiffs FIREARMS POLICY
  2
      COALITION, SAN DIEGO COUNTY GUN OWNERS PAC, CITIZENS
  3
  4   COMMITTEE FOR THE RIGHT TO KEEP AND BEAR ARMS, and SECOND

  5   AMENDMENT FOUNDATION.
  6
            6.      But for California’s Handgun Ban and Defendants’ active
  7
  8   enforcement thereof, I would purchase for self-defense and other lawful purposes a
  9
      Glock 19 Gen5, a handgun which is in common use for self-defense and other
 10
 11   lawful purposes, widely sold and possessed outside of California.

 12         7.      Because the handgun that I seek to purchase for these constitutionally
 13
      protected purposes is currently excluded from Defendants’ Roster of purportedly
 14
 15   “not unsafe” handguns, California’s Handgun Ban bars me from purchasing and
 16   taking possession of such handguns from a licensed retailer, who are likewise
 17
      prohibited from selling them to me on pain of criminal sanction.
 18
 19         8.      I have no other lawful method of purchasing this handgun in
 20
      California.
 21
 22         I declare under penalty of perjury that the foregoing is true and correct.
                              02/15/2021
 23         Executed on _________________.
 24
                                                     ____________________________
 25                                                  RICHARD BAILEY
 26
 27
 28                                                     3
         DECLARATION OF PLAINTIFF RICHARD BAILEY IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
